Bischoff, J.
As I construe the statute under consideration (Greater N. Y. charter, § 780), the discretion vested in the official was not limited to matters of the very classes previously specified. The rule noscitur a sociis does not have cogent application here, since the word “ other ” is used in connection with things which in “ the opinion ” of the official were dangerous.
It cannot be said that the Legislature, 'when specifying certain things, enacted into law the fact that a marshal deemed these very things dangerous; and yet, without some such assumption, the statute cannot be taken to restrict the “ otherv things — left to his opinion as to their dangerous character — to the specified matters of probable danger.
The commissioner is given discretionary powers in the matter of proceeding upon the marshal’s report; and the apparent purpose of the statute is to leave much to his personal opinion relative to the manner in which things of danger should be treated, whether by removal or by remedying their defects, for the lessening of the cause of fires or for the protection of firemen and the occupants of buildings in case of fires.
Taking this section of the charter as a whole, the purpose is plain; and the meaning of the words “ or other things which in his opinion may be dangerous in causing or promoting fires” is not confined to any exact class of dangerous appurtenances. “ Ex antecedentibus et consequentibus fit optima interpretation Looking to the provisions of this sec-. tion of the charter which precede and follow the words in question, I have no doubt that the statute should' be interpreted to include the matter to which the commissioner’s *223order was directed in the present case. Suth. Const., § 279; Given v. Hilton, 95 U. S. 591, 598; White v. United States, 191 id. 552; Wolsey v. Chapman, 101 id. 769; Matter of Board of Street Opening, 133 N. Y. 329.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Gildébslbeve, J., concurs.